-++++DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action for application filed on 3/15/21, including claims 1-20. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/ guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-18 of  U.S. Patent No. 10989763, henceforth, ‘763. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons:
Comparison of claim 1 of instant application with the claim 1 of patent ‘763 reveal following limitations currently in patent ‘763 are not included in claim 1 of instant application, thus making claim 1 of instant application broader:
“---receiving first information associated with a first device at a fixed location,---”
“---receiving second information associated with a second device at a fixed location---"
“---wherein a clock of the first device is synchronized with a clock of the second device; determining the location of the second device; determining a first location of a source of the beacon by multilateration using at least the first information, the second information, the location of the first device, and the location of the second device; determining a second location of the source of the beacon by triangulation using one or more of the first information, the second information, the location of the first device, and the location of the second device; and 
comparing the first location to the second location to determine an enhanced location of the source of the beacon---”
Comparison of claim 11 of instant application with claim 7 of patent ‘763 reveal that following limitations in patent ‘763 have not been included in claim 11 of instant application,  thus making claim 11 of instant application broader:
“---receiving first information associated with a first device at a fixed location,---”
“---receiving second information associated with a second device at a fixed location---"
“---wherein a clock of the first device is synchronized with a clock of the second device; determining the location of the second device; determining a first location of a source of the beacon by multilateration using at least the first information, the second information, the location of the first device, and the location of the second device; determining a second location of the source of the beacon by triangulation using one or more of the first information, the second information, the location of the first device, and the location of the second device; and comparing the first location to the second location to determine an enhanced location of the source of the beacon---”
Comparison of claim 16 of instant application with claim 13 of patent ‘763 reveal that following limitations in patent ‘763 have not been included in claim 16 of instant application,  thus making claim 16 of instant application broader:
“---receiving first information associated with a first device at a fixed location,---”
“---receiving second information associated with a second device at a fixed location---"
“---wherein a clock of the first device is synchronized with a clock of the second device; determining the location of the second device; determining a first location of a source of the beacon by multilateration using at least the first information, the second information, the location of the first device, and the location of the second device; determining a second location of the source of the beacon by triangulation using one or more of the first information, the second information, the location of the first device, and the location of the second device; and comparing the first location to the second location to determine an enhanced location of the source of the beacon---”
Dependent claims, as follows, of instant application  are identical  to claims of patent ‘763.
6 and 19 of instant application are same as claim 2 of patent ‘763.
8 of instant application is same as claim 17 of patent ‘763.
7 and 20 of instant application are same as claim 4 of patent ‘763.
9 of instant application is same as claim 9 of patent ‘763.
Applicant’s claim  merely broadens the scope of patent/copending application claims  by elimination the terms from claim of Patent/copending application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Objections
Claims 7 and 20 are  objected to because of the following informalities:  
Acronym DOCSIS is occurring first time, please, explain it.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GASSION et al (US 9877149 ), henceforth, ‘149,  in view of Theurer et al (20160029160), henceforth, ‘160,
	For claims 1, 11 and 16, ‘149 discloses following limitations:
	A method comprising:	
(‘149: Col. 2 lines 24-30, a method and measuring station for geo-location of wireless devices using an assisted passive location scheme. In one aspect of the disclosure, a method for determining a location of a wireless device is provided; 
determining a first time of reception of a first beacon in a transmission band  
(‘149, col. 2 lines 35-36, identifying---first Time of Arrival (TOA.sub.n) of the first beacon at the measuring station ) 
a first time code indicating a time of transmission, and wherein the first beacon is received from a site of a 
network wherein the first beacon is received from a site of a network;
(‘149: , col. 2 lines   , first Time of Departure (TOD.sub.n) of a first beacon transmitted from the wireless device according to a clock associated with the wireless device,)
determining a second time of reception of a second beacon in the transmission band 
(‘149: , col. 2/35-40, second TOA.sub.m of the second beacon at the measuring station according to the clock associated with the measuring station)
wherein the second beacon comprises a second location of a source of the second beacon and a second time code indicating a time of transmission of the second beacon, and wherein the second beacon is received from the site of the network; 
 (‘149: col. 2 lines 25-40, determining a location of a wireless device is provided.--- a second TOD. ( Time of departure ) sub.m of a second beacon transmitted from the wireless device according to the clock associated with the wireless device,---Second TOA (Time of Arrival).sub.m of the second beacon at the measuring station according to the clock associated with the measuring station.)
determining a second signal strength parameter associated with the second beacon; and
(‘160: [0033], The beacon badge also includes, in the beacon packet, ---and a received signal strength indication (RSSI) value (e.g., a power ratio in decibels of the measured power to one milli-watt (dBm)).
determining a location of the site of the network by considering at least the first time code, the location of the source of the first beacon, the first time of reception, the first signal strength parameter, the second time code, the location of the source of the second beacon, the second time of reception, and the second signal strength parameter.
(‘0149: col. 2 lines2 5-40 , The present disclosure advantageously provides a method and measuring station for geo-location of wireless devices using an assisted passive location scheme. In one aspect of the disclosure, a method for determining a location of a wireless device is provided. The method includes identifying a departure time difference between a first Time of Departure (TOD.sub.n) of a first beacon transmitted from the wireless device according to a clock associated with the wireless device.)
‘149 does not disclose following limitation, which is disclosed by ‘160, as follows:
wherein the first beacon comprises a first location of a source of the first beacon 
(‘160: [0033] A beacon packet includes information received from the beacon message such as a unique
 identifier of the source beacon tag and a spatial location of the source beacon tag. )
determining a first time of reception of a first beacon in a transmission band  
(‘160: [0033], The beacon badge also includes, in the beacon packet, a timestamp identifying when the beacon message was received by the beacon badge ---.)
determining a first signal strength parameter associated with the first beacon;
 (‘160: [0033], The beacon badge also includes, in the beacon packet, ---and a received signal strength indication (RSSI) value (e.g., a power ratio in decibels of the measured power to one milli-watt (dBm)).
It would have been obvious to a person of ordinary skill before the date of invention to have combined the limitations of ‘160 with those of ‘149 for the advantage of location of site of network.

For claim 11, ‘149 discloses following limitation:
A computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors,
(‘149: , col. 2 lines 60-65, processor, and a memory storing instructions that, when executed, configure the processor.)
Rest of limitations are same as in claim 1.

For claim 16, ‘149 discloses following limitation:
A non-transitory computer-readable storage medium storing instructions
(‘149: col. 11 lines 30-35,  Any suitable tangible computer readable medium may be utilized including hard disks, CD ROMs, optical storage devices, or magnetic storage devices.)
Rest of limitations are same as in claim 1,
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160, and, further, in view of. Mincher et al (US 9635547), henceforth, ‘547.
For claims 2 and 12, ‘149 in view of ‘160 discloses all limitations of subject matter of all preceding claims 1 and 
11 respectively, with the exception of following limitation, which is disclosed by ‘547, as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(‘547:, see claim 14, comprising: determining that a first computing device is located at the location other than the first location .
It would have been obvious to a person of ordinary skill before the date of invention to have combined the limitations of ‘547 with those of ‘149 in view of  ‘160 for the advantage of location of device in network.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160, and, further, in view of. Hebron et al (US 20160050109), henceforth, ‘109.
For claims 3 and 13, ‘149 in view of ‘160 discloses all limitations of subject matter of all preceding claims 1 and 11 respectively, with the exception of following limitation, which is disclosed by ‘109, as follows:
wherein at least one of the first and second beacons traversed at least in part over coaxial cable.
(‘109: [0029] At block 302, the new node 228 searches for a Beacon message. For example, the new node 228 may search the signals that are being transmitted over the coaxial cable 206 to identify a Beacon message (or Beacon). As explained herein, the coaxial cable might comprise only signals associated with a single network, but may also comprise signals associated with a plurality of networks (e.g., a plurality of home-based cable networks).
It would have been obvious to a person of ordinary skill before the date of invention to have combined the limitations of ‘109 with those of ‘149 in view of  ‘160 for the advantage of location of device in network.connected over any medium.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160, and, ‘109 and , further, in view of. Tsien et al (US 20040110470), henceforth, ‘470.
For claims 4 and 14, ‘149 in view of ‘160 and, further, in view of ‘109 discloses all limitations of subject 
matter of all preceding claims 1 &3 and 11&13 respectively, with the exception of following limitation, which is 
disclosed by ‘470, as follows:
wherein the at least one of the first and second beacons traversed at least in part over air. 
(‘470: [0015] In one embodiment of the invention, AP 110 may transmit a beacon 150, which may include
 a broadcast message containing system information, to be received by MU 120. Beacon 150 may be transmitted 
over an air link 140).
It would have been obvious to a person of ordinary skill before the date of invention to have combined the limitations of ‘470 with those of ‘149 in view of  ‘160 and, further in view of ‘109 for the advantage of location of device in network connected over any medium.
	
Claims 5, 15  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160, and, , further, in view of DING et al (CN 102636772), henceforth, ‘772.
For claims 5, 15  and 18, ‘149 in view of ‘160 discloses all limitations of subject matter of all preceding claims 1 , 11 and 16 respectively, with the exception of following limitation, which is disclosed by ‘772, as follows:
wherein the location of the site of the network is a leakage point in the network. 
(‘772: [0005] achieve the rapid positioning network composed of a monitoring center computer according to the collection of each fixing sensor and a movement sensor for detecting information and position information of each. further for locating leakage point.).
It would have been obvious to a person of ordinary skill before the date of invention to have combined the limitations of ‘772 with those of ‘149 in view of  ‘160 for the advantage of location of device in network connected over any medium.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160 and, further, in view of Zeineet al (20160156388), henceforth, ‘388.
For claims 6 and 19, ‘149,  in view of ‘160 discloses all limitations of subject matter, as applied to preceding respective claims 1 and 16, with the exception of following limitation, which is disclosed by ‘388, as follows:
“wherein the beacon comprises a low power wide area network communication, frequency-shift keying (FSK) communication, on/off keying (OOK) communication, minimum-shift keying (MSK) communication, or Gaussian frequency shift keying (GFSK) communication. “
(‘388:::[0353]: encodes a beacon signal based on the transmission code. It is appreciated that various 
modulation schemes can be used to encode the beacon signal such as, but not limited to, frequency-shift keying,)
It would have been obvious to a person of ordinary skill in the art before the invention to have combined  the limitations of ‘388 with those of ‘149,  in view of ‘160 for the advantage of encoding a beacon signal based on the transmission code.

	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160 and in view of Ling et al (20140348185), henceforth, ‘185.
	For claims 7 and 20, ‘149,  in view of ‘160 discloses all limitations of subject matter, as applied to preceding respective claims 1 and 16, with the exception of following limitation, which is disclosed by ‘185, as follows:
	“ wherein one or more of the first time code and the second time code is based on a DOCSIS time.   “
	(‘185: [0037] ---, the extraction of accurate timing from the DOCSIS signal for use in a MoCA network may be utilized to greatly reduce and/or eliminate MoCA protocol overhead associated with frequency synchronization.)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined  the limitations of ‘185 with those of ‘149 in view of ‘160  for the advantage of align MoCA beacon frame edges to known timing intervals to permit frequency offset/clock drift gauging and correction.)

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160 and, further, in view of Kim et al (20160105359), henceforth, ‘359
	For claim 8, ‘149,  in view of ‘160 discloses all limitations of subject matter, as applied to preceding respective claim 1, with the exception of following limitation, which is disclosed by ‘359, as follows:
	“ wherein the source of the beacon comprises a network device. “
	(‘359: [0152] Since beacon frame 1800 carries information regarding the network, such as identification information about the network and devices on the network or to announce the presence of the source of the beacon frame (e.g. a new network device on the network), such beacon frames are sent periodically from node to node (or device to device) within the network.. )
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined  the limitations of ‘359 with those of ‘149 in view of ‘160  to include the type of data being carried by that beacon frame.)

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160 and, further, in view of Hunter (20050186938), henceforth, ‘938
	For claim 9, ‘149  in view of ‘160 and, discloses all limitations of subject matter, as applied to preceding respective claim 1 with the exception of following limitation, which is disclosed by ‘938, as follows:
	wherein the source of the beacon [[is]] comprises a transmitter disposed on a moveable object to be tracked.  
	(‘938: [0001] This invention relates to the problem of tracking the location of moving objects, in this case, a person or an animal, utilizing a beacon-type radio frequency transmitter having a unique, personal identification number encoded therein.)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined  the limitations of ‘938 with those of ‘149,  in view of ‘160  to identify objects in motion.)

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘149,  in view of ‘160 and, further, in view of Olsson et al (US 9465129), henceforth, ‘129.
	For claims 10 and 17, ‘149  in view of ‘160 and, discloses all limitations of subject matter, as applied to preceding respective claims 1  and 16 with the exception of following limitation, which is disclosed by ‘129, as follows:
	wherein the transmission band comprises 915MHz.	
(‘129: Col. 8 lines 62-67 Radio link frequencies such as the ISM band (around 915 MHz) may be separately 
used, for example, for data transmissions between a beacon and locator or between a beacon and other units..)
	It would have been obvious to a person of ordinary skill in the art before the invention to have combined  the limitations of ‘129 with those of ‘149,  in view of ‘160  for the advantage of  refinement of its position relative to the locator.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hollowell et al (20050105697) discloses an automatic wireless docking system includes a source device that includes a source device display screen, a display device, and a sink device that is coupled to the display device. The sink device determines a location of the source device and determines a motion of the source device. The sink device then identifies a wireless docking intent of the source device with the sink device based on the location of the source device and the motion of the source device. In response to identifying the wireless docking intent, the sink device establishes a current wireless docking session between the source device and the sink device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM] to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nizar Sivji, can be reached on 571-2702-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/INDER P MEHRA/
 Primary Examiner, Art Unit 2647